 1   Grant L. Cartwright, Esq. (AZ Bar No. 030780)
     Andrew A. Harnisch, Esq. (AZ Bar No. 024957)
 2   MAY, POTENZA, BARAN & GILLESPIE, P.C.
 3   201 N. Central Avenue, Suite 2200
     Phoenix, AZ 85004-0608
 4   Telephone: (602) 252-1900
     Facsimile: (602) 252-1114
 5
     E-mail:      gcartwright@maypotenza.com
 6                aharnisch@maypotenza.com
     Counsel for Debtor
 7
 8                         UNITED STATES BANKRUPTCY COURT

 9                                   DISTRICT OF ARIZONA
10
11   In re:                                          Chapter 11 Proceeding
12   ARCTIC CATERING, INC.                           Case No. 2:18-bk-13118-EPB
13
                                 Debtor.             MOTION TO APPROVE
14                                                   SETTLEMENT BETWEEN DEBTOR
15                                                   AND PJK FOOD SERVICE, LLC
                                                     D/B/A KEANY PRODUCE &
16                                                   GOURMET
17
18            Arctic Catering, Inc. (the “Debtor”) moves this Court for an order under
19   Bankruptcy Rule 1 9019 approving a settlement with PJK Food Service, LLC d/b/a Keany
20   Produce & Gourmet (“Keany Produce,” and collectively with the Debtor, the “Parties”)
21   relating to the PACA Claim of PJK Food Service, LLC d/b/a Keany Produce & Gourmet
22   (the “PACA Claim”) [DE 105]. The Debtor is contemporaneously filing a request for
23   expedited consideration of this Motion.
24            In support of this Motion, the Debtor submits the following Memorandum of Points
25   and Authorities, the documents referenced herein, and the entire record before the Court in
26   this case.
27                          [Remainder of Page Intentionally Left Blank]
28


 Case 2:18-bk-13118-EPB       Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36         Desc
                               Main Document    Page 1 of 10
 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     JURISDICTION AND VENUE
 3          1.     This Court has subject matter jurisdiction over this Motion under 28 U.S.C.
 4   §§ 157 and 1334, and the standing order of reference signed by Chief Judge Stephen M.
 5   McNamee dated June 29, 2001, which order, among other things, refers bankruptcy cases
 6   to the bankruptcy judges for the District of Arizona.
 7          2.     This matter constitutes a core proceeding within the meaning of 28 U.S.C. §
 8   157(b)(2)(A) and (B).
 9          3.     Venue is proper under 28 U.S.C. §§ 1408 and 1409.
10   II.    FACTUAL BACKGROUND
11          A.     The Debtor’s Business Relationship with Keany Produce
12          4.     The Debtor, an Alaska corporation, was founded in 1973.
13          5.     The Debtor is a catering and support services company. Its main lines of
14   business are logistics support, food services, and facility management for employees at
15   remote camp and lodging centers of oil and gas companies around the country, with a
16   primary focus on the Northwest Alaskan frontier. The Debtor also designs remote camps
17   and related operations from the ground up.
18          6.     Beginning several years ago and continuing post-petition, Keany Produce
19   began supplying, and continues to supply, the Debtor with goods and produce covered by
20   the Perishable Agricultural Commodities Act, 7 U.S.C. §§ 499a et al. (“PACA”).
21          7.     The general course of dealing was that the Debtor would place an order with
22   Keany Produce to purchase produce, and Keany Produce would generate an invoice and
23   send the shipment to the Debtor.
24          B.     The Debtor Files for Bankruptcy and Keany Produce Asserts Its PACA
25                 Claim

26   1
           As used herein, “Bankruptcy Rule” refers to a rule of the Federal Rules of
27         Bankruptcy Procedure, Bankruptcy Rules 1001-9037.
28
 Case 2:18-bk-13118-EPB      Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36         Desc
                              Main Document    Page
                                                 2 2 of 10
 1          8.     On October 25, 2018 (the “Petition Date”), the Debtor voluntarily
 2   petitioned the United States Bankruptcy Court for the District of Arizona for bankruptcy
 3   relief under Chapter 11 of the Bankruptcy Code, commencing case 2:18-bk-18-13118.
 4          9.     The Debtor has continued in possession of its property and is operating and
 5   managing its business as debtor-in-possession pursuant to Sections 1107(a) and 1108 of
 6   the Bankruptcy Code.
 7          10.    On October 28, 2018, the Debtor filed its Emergency Motion for Interim and
 8   Final Orders Authorizing Use of Cash Collateral, Granting Replacement Liens, and
 9   Setting Further Hearings on Use of Cash Collateral (the “Cash Collateral Motion”) [DE
10   10] requesting the interim use of cash collateral during this case, in exchange for, among
11   other things, granting Liquid Capital Exchange, LLC (“LCX”) a replacement lien on post-
12   petition accounts receivable.
13          11.    After the Debtor and LCX reached an interim agreement on cash collateral at
14   the initial hearing on the Cash Collateral Motion on October 29, 2018, the Court entered
15   the Interim Order Granting Emergency Use of Cash Collateral, Granting Replacement
16   Liens, and Setting Further Hearing on Use of Cash Collateral [DE 27] through November
17   14, 2018.
18          12.    A couple weeks later and after another cash collateral hearing, with an
19   agreement still in place between the Debtor and LCX, on November 15, 2018, the Court
20   entered its Second Interim Order Granting Emergency Use of Cash Collateral, Granting
21   Replacement Liens, and Setting Further Hearing on Use of Cash Collateral (the “Second
22   Cash Collateral Motion”) [DE 49] through November 28, 2018.
23          13.    On November 28, 2018, the Debtor and LCX stipulated to a Third Interim
24   Order Granting Emergency Use of Cash Collateral, Granting Replacement Liens, and
25   Setting Further Hearing on Use of Cash Collateral (the “Third Cash Collateral
26   Motion”) [DE 65], and the Court held a third hearing on cash collateral.
27          14.    As of the date of this Motion, the Court has not granted the Third Cash
28   Collateral Motion.
 Case 2:18-bk-13118-EPB      Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36         Desc
                              Main Document    Page
                                                 3 3 of 10
 1          15.    On November 30, 2018, the Debtor filed its Emergency Motion to Approve
 2   Post-Petition Factoring Agreement Pursuant to 11 U.S.C. § 363 and 11 U.S.C. § 364 (the
 3   “DIP Motion”) [DE 72].
 4          16.    The Court held a hearing on the DIP Motion on December 11, 2018.
 5          17.    The Court granted the DIP Motion, in part and with modifications, with the
 6   requirement that the Debtor set aside a reserve of funds of $160,000 to protect PACA
 7   claimants (the “PACA Reserve”) and a reservation of rights for PACA claimants, and
 8   entered the Interim Order Granting Emergency Motion for Order Approving Post-Petition
 9   Factoring Agreement Pursuant to11 U.S.C. § 363 and 11 U.S.C. § 364 [DE 99] on
10   December 20, 2018.
11          18.    The Court also entered the Order Setting Notice of: Bar Date for Filing
12   Trust Claims Under the Perishable Agricultural and Commodities Act and the Packers
13   and Stockyards Act [DE 95], which order set January 4, 2019, as the last day for parties to
14   file PACA trust claims (the “PACA Bar Date”).
15          19.    Keany Produce timely filed its PACA Claim on January 3, 2019 [DE 105].
16          20.    The Court held a final hearing on the DIP Motion on January 10, 2019 [DE
17   108]. At the hearing, the Court reduced the PACA Reserve to $125,000 because only two
18   parties filed PACA trust claims before the PACA Bar Date (including Keany Produce),
19   and approved the DIP Motion on a final basis. The Court also set the deadline for the
20   Debtor to object to PACA trust claims for January 18, 2019 (the “PACA Objection
21   Deadline”).
22   III.   Agreement Between the Parties
23          21.    Effective upon entry of an order approving this Motion, the Parties stipulate
24   and agree (the “Agreement”) to resolve the PACA Claim and the Debtor’s asserted
25   defenses thereto pursuant to the following terms:
26                 i.     Keany Produce shall be allowed its PACA Claim in the amount of
27                        $10,626.72 (the “Allowed PACA Claim”). The PACA Claim is
28                        undisputed, non-contingent, and liquidated.
 Case 2:18-bk-13118-EPB      Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36          Desc
                              Main Document    Page
                                                 4 4 of 10
 1              ii.    The Debtor shall make the first settlement payment on account of the
 2                     Allowed PACA Claim in the amount of $3,542.24 to Keany Produce
 3                     (the “First Settlement Payment”) by wire pursuant to the wire
 4                     transfer instructions contemporaneously provided by Keany Produce
 5                     to the Debtor. The First Settlement Payment shall be made by or
 6                     before ten days after the Bankruptcy Court enters an order granting
 7                     this Motion.
 8              iii.   Beginning 30 days after the date the Debtor makes the First
 9                     Settlement Payment, the Debtor shall make payments in the amount
10                     of $3,542.24 every 30 days thereafter for a total of two payments to
11                     Keany Produce using the same payment method used to make the
12                     First Settlement Payment (the “Two Settlement Payments”). After
13                     Keany Produce receives the First Settlement Payment and the
14                     subsequent Two Settlement Payments, the Debtor will have paid the
15                     down the entire Allowed PACA Claim in full satisfaction of Keany
16                     Produce’s Allowed PACA Claim.
17              iv.    Keany Produce agrees that any remaining PACA Reserve at the time
18                     the Court enters an order granting this Motion can be released to the
19                     Debtor following receipt of the First Settlement Payment.
20              v.     Nothing herein, including the installment nature of the payments
21                     agreed to herein, shall be deemed, interpreted or otherwise construed
22                     as an extension of credit by the Keany Produce to Debtor, or as a
23                     waiver of Keany Produce’s rights under the statutory trust provision
24                     of the PACA. Keany Produce’s rights hereunder are in addition to its
25                     rights under the PACA trust provision and Keany Produce reserves all
26                     rights arising under the PACA trust.
27              vi.    This Agreement constitutes the entire understanding between the
28                     Parties with respect to the subject matter hereof and supersedes all
 Case 2:18-bk-13118-EPB   Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36         Desc
                           Main Document    Page
                                              5 5 of 10
 1                      negotiations,   prior   discussions,    and    prior   agreements      and
 2                      understandings relating to such subject matter.
 3              vii.    This Agreement is entered into between the Parties as a compromise
 4                      of claims disputed and is executed solely for the purpose of avoiding
 5                      the cost, burden, and uncertainty of litigation. None of the Parties, by
 6                      entering into this Agreement, admits lack of merit to their respective
 7                      positions or merit of opposing positions.
 8              viii.   The Parties acknowledge that they have entered into this Agreement
 9                      in reliance on their own independent investigations and analysis of
10                      the facts and law governing the PACA Claim, and that no
11                      representations, warranties, or promises of any kind have been made,
12                      directly or indirectly, to induce any of them to enter into this
13                      Agreement, other than those expressly stated herein.
14              ix.     The Parties acknowledge that each has had the opportunity to review
15                      the Agreement and confer with counsel, and fully understand and
16                      voluntarily accept the terms of the Agreement.
17              x.      If any term, covenant, condition, or provision of the Agreement is
18                      illegal or invalid or unenforceable for any reason whatsoever, such
19                      illegality or invalidity or unenforceability shall not affect the legality,
20                      validity, or enforceability of the remaining parts of the Agreement.
21              xi.     The signatories hereto represent and warrant that they have the
22                      authority to execute this Agreement for and on behalf of the Parties,
23                      that they have not assigned, conveyed, or otherwise transferred those
24                      claims or causes of action released herein, and that the Parties own all
25                      claims and defenses they purport to release herein.
26              xii.    This Agreement does not modify, invalidate, or supersede the existing
27                      contract between the Parties, unless otherwise stated herein.
28
 Case 2:18-bk-13118-EPB    Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36              Desc
                            Main Document    Page
                                               6 6 of 10
 1                 xiii.   This Court shall retain jurisdiction in the event of dispute concerning
 2                         the Agreement.
 3                 xiv.    This Agreement is expressly contingent upon entry of a Court order
 4                         approving the terms set forth herein.
 5   IV.    Relief Requested
 6          By this Motion, the Parties request that the Court enter an order under Bankruptcy
 7   Rule 9019 approving the settlement reached herein resolving the PACA Claim.
 8   V.     Legal Basis for Relief Requested
 9          “On motion by the [debtor] and after notice and a hearing, the court may approve a
10   compromise or settlement.” FED. R. BANKR. P. 9019(a). “The bankruptcy court has great
11   latitude in approving compromise agreements” that are fair and equitable. In re Woodson,
12   839 F.2d 610, 620 (9th Cir. 1988). “The law favors compromise and not litigation for its
13   own sake[.]” In re A & C Props., 784 F.2d 1377, 1381 (9th Cir. 1986).
14          The Court of Appeals for the Ninth Circuit has identified the following factors for
15   consideration in determining whether a proposed settlement is fair and equitable: “(a) the
16   probability of success in the litigation; (b) the difficulties, if any, to be encountered in the
17   matter of collection; (c) the complexity of the litigation involved, and the expense,
18   inconvenience, and delay necessarily attending it; and (d) the paramount interests of the
19   creditors and a proper deference to their reasonable views in the premises.” In re
20   Woodson, 839 F.2d at 620 (citations omitted).
21          A settlement need not serve, or even touch upon, each of the aforementioned
22   factors in order to be approved, “provided that the factors as a whole favor approving the
23   settlement.” In re Pacific Gas & Electric Co., 304 B.R. 395, 417 (N.D. Cal. 2004). The
24   responsibility of the bankruptcy judge is to canvass the issues to determine whether the
25   settlement falls below the lowest point in the range of reasonableness, not to decide the
26   numerous questions of law and fact that may be raised regarding the settlement. Id.
27   (quoting In re Drexel Burnham Lambert Grp., Inc., 134 B.R. 493, 496-97 (Bankr. S.D.
28   N.Y. 1991)). While the Court should consider “the reasonable views of creditors,
 Case 2:18-bk-13118-EPB       Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36             Desc
                               Main Document    Page
                                                  7 7 of 10
 1   objections do not rule. It is well established that compromises are favored in bankruptcy.”
 2   In re Lee Way Holding, Co., 120 B.R. 881, 891 (Bankr. S.D. Ohio 1990).
 3          The Agreement is fair, equitable, and beneficial to the Debtor’s bankruptcy estate
 4   and its creditors and should be approved by the Court. The Agreement has been reached
 5   by mutual consent of the Debtor and Keany Produce, and will resolve the PACA Claim,
 6   thereby avoiding the need for costly, burdensome, and unpredictable claims litigation. The
 7   settlement also will not have any significant adverse impact on the Debtor’s bankruptcy
 8   estate or its other creditors. If anything, the Agreement immediately benefits the estate
 9   because it will allow the Debtor to put to use the remaining funds in the PACA Reserve
10   after Keany Produce receives its initial $3,000.00 First Settlement Payment. The Debtor
11   believes the Agreement is in the best interests of the estate.
12          WHEREFORE, the Debtor respectfully requests that this Court, on an expedited
13   basis: (1) enter an order approving the Motion, and (2) grant the Debtor such other and
14   further relief as is just and proper.
15          RESPECTFULLY SUBMITTED February 5th, 2019.
16                                              MAY, POTENZA, BARAN & GILLESPIE,
17                                              P.C.

18                                              By s/ Grant L. Cartwright
                                                       Grant L. Cartwright
19
                                                       Andrew A. Harnisch
20                                                     Counsel for Debtor
21
22   Approved as to Form and Content:
23
     By: /s/Jody A. Corrales
24   Jody A. Corrales
     DECONCINI MCDONALD YETWIN &
25
     LACY, P.C.
26   Counsel for PJK Food Service, LLC d/b/a Keany
     Produce & Gourmet
27
28
 Case 2:18-bk-13118-EPB        Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36        Desc
                                Main Document    Page
                                                   8 8 of 10
 1   COPY of the foregoing mailed or emailed*
     on February 5th, 2019, to:
 2
 3   Carolyn J. Johnsen*
     DICKINSON WRIGHT PLLC
 4   1850 N. Central Avenue, Suite 1400
     Phoenix, AZ 85004
 5
     cjjohnsen@dickinsonwright.com
 6   Attorneys for Liquid Capital Exchange, Inc.
 7   Michael R. King*
 8   Kevin J. Blakley*
     Gammage & Burnham P.L.C.
 9   Two North Central Avenue, 15th Floor
     Phoenix, Arizona 85004
10
     mking@gblaw.com
11   kblakley@gblaw.com
     Attorneys for Food Services of America, Inc.
12
13   Larry Watson*
     Office of the U.S. Trustee
14   230 North First Avenue, Suite 204
     Phoenix, Arizona 85003
15
     Larry.Watson@usdoj.gov
16
     Steven N. Berger*
17   ENGELMAN BERGER, P.C.
18   3636 North Central Avenue, Suite 700
     Phoenix, Arizona 85012
19   snb@eblawyers.com
     Attorneys for Equity Holders
20
     Scott P. Vaughn*
21   McGuire Woods LLP
     201 N. Tryon Street, Suite 3000
22   Charlotte, NC 28202
23   svaughn@mcguirewoods.com

24   Carl Doré, Jr.*
     Doré Law Group, P.C.
25   17171 Park Row, Suite 160
26   Houston, Texas 77084
     carl@dorelawgroup.net
27   Attorneys for Stallion Rockies, Ltd.
28
 Case 2:18-bk-13118-EPB      Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36   Desc
                              Main Document    Page
                                                 9 9 of 10
 1
     Jody Corrales*
 2   DeConcini McDonald Yetwin & Lacy, P.C.
     2525 E. Broadway Blvd., Ste. 200
 3   Tucson, AZ 85716
 4   jcorrales@dmyl.com
     Attorneys for PJK Food Service LLC
 5   d/b/a Keany Produce & Gourment
 6   Steven D. Jerome*
 7   Emily Gildar Wagner*
     Snell &Wilmer, LLP
 8   One Arizona Center
 9   400 E. Van Buren St., Ste. 1900
     Phoenix, AZ 85004-2202
10   sjerome@swlaw.com
     ewagner@swlaw.com
11   Attorneys for Triple B Corporation
12   d/b/a Charlie’s Produce

13   Master Mailing Matrix
14
     By: /s/ Elizabeth Luna
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               10
28
Case 2:18-bk-13118-EPB        Doc 126 Filed 02/05/19 Entered 02/05/19 13:28:36   Desc
                              Main Document    Page 10 of 10
